DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 4/5/2022 is acknowledged.

Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interlayer insulating layer is formed of at least two or more layers” as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 states, “two adjacent pattern layers”. It is unclear if the “two adjacent pattern layers” refer to the first and second pattern layers or are different layers that require further definition. Further claim amendment is required to clarify. For the purpose of examination the “two adjacent pattern layers” are considered to be the first and second pattern layers as appears consistent with the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US PG. Pub. 2009/0217522).

Regarding claim 1 – Ito teaches a multilayer circuit board (fig. 6 [title] Ito states, “process for producing multilayer printed wiring board”), comprising: a base layer (11 [paragraph 0067] Ito states, “insulating base material 11”); a second pattern layer (layer 12 formed in upper interlayer insulating layer 21/22 [paragraph 0068] Ito states, “conductor layer 12”) formed on one side (top side) of the base layer (11); a first pattern layer (23 [paragraph 0070] Ito states, “conductor layer 23”) formed on the second pattern layer (12); and an interlayer insulating layer (21/22 [paragraph 0070] Ito states, “resin base material 21…insulating base material 22”) formed between the first pattern layer (23) and the second pattern layer (12), the interlayer insulating layer (21/22) being partially formed on the second pattern layer (12) so as to correspond to a region in which the first pattern layer (23) is formed (claimed structure shown in figure 3).

Regarding claim 2 – Ito teaches the board of claim 1, wherein the interlayer insulating layer (fig. 6, 21/22) is formed in an area of 1% to 50% of a total area (figure 16 shown a single interlayer insulating structure 222 equivalent to 21/22, the area taken up by the interlayer insulating layer is shown to be between 1% and 50%) of the base layer (11).

Regarding claim 3 – Ito teaches the board of claim 1, wherein when the interlayer insulating layer (fig. 6, 21/22) is formed of at least two or more layers (two layers 21 & 22), an area of an upper interlayer insulating layer (22) is less than or equal to an area of a lower interlayer insulating layer (21; claimed structure shown in figure 5).

Regarding claim 4 – Ito teaches the board of claim 1, wherein the interlayer insulating layer (fig. 6, 21/22) is formed between two adjacent pattern layers (12 & 23) whenever a pattern layer (12) is added on the base layer (11), and is formed corresponding to a region in which the pattern layer (23) positioned higher among the two adjacent pattern layers is formed (claimed structure shown in figure 6).

Regarding claim 7 – Ito teaches the board of claim 1, further comprising: a protective layer (fig. 6, 13 [paragraph 0074] Ito states, “covering layer 13”) formed on a remaining region other than a terminal portion (15 and 23 [paragraph 0075] Ito states, “noble metal 15 such as gold”) in the first pattern layer (23) and the second pattern layer (12).

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatani et al. (US PG. Pub. 2005/0057906).

Regarding claim 1 – Nakatani teaches a multilayer circuit board (fig. 9, 2100 [paragraph 0109] Nakatani states, “multi-layered wiring board 2100”), comprising: a base layer (upper layer 2050 [paragraph 0235] Nakatani states, “insulation layers 2050”); a second pattern layer (2054 [paragraph 0235] Nakatani states, “copper foil layer 2054”) formed on one side of the base layer (upper layer 2050); a first pattern layer (2016 [paragraph 0241] Nakatani states, “wiring layer 2016”) formed on the second pattern layer (2054); and an interlayer insulating layer (2012 [paragraph 0242] Nakatani states, “sheet substrate 2012”) formed between the first pattern layer (2016) and the second pattern layer (2054), the interlayer insulating layer (2012) being partially formed on the second pattern layer (2054) so as to correspond to a region in which the first pattern layer (2016) is formed (claimed structure shown in figure 9).

Regarding claim 6 – Nakatani teaches the board of claim 1, further comprising: a third pattern layer (fig. 9, upper inner pattern layer 2051 [paragraph 0242] Nakatani states, “two wiring layers (2051 and 2054)”) formed on the other side of the base layer (upper layer 2050), wherein the third pattern layer (2051) is electrically connected to the first pattern layer (2016) and the second pattern layer (2054) through a conduction hole (2052 [paragraph 0243] Nakatani states, “plated layers 2053 of copper are formed on the inner walls of the through holes 2052”) formed in the base layer (2050) and a conduction hole (2014 [paragraph 0245] Nakatani states, “conductive members 2014”) formed in the interlayer insulating layer (2012), and wherein the first pattern layer (2016) is electrically connected ([paragraph 0245] Nakatani states, “the conductive members 2014 connected to the wiring layer 2016 is electrically connected to the wiring layer (2053 or 2054) of the core wiring board 2020”) to the second pattern layer (2054) through the conduction hole (2014) formed in the interlayer insulating layer (2012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al.

Regarding claim 5 – Ito teaches the board of claim 1, wherein the interlayer insulating layer (fig. 5, 21/22) is made of a polyimide ([paragraph 0067] Ito states, “the insulating base material 22 of the resin base material 21 with single-sided wiring circuit may be made from a flexible resin such as polyimide”).
 	Ito fails to teach wherein the interlayer insulating layer is formed by printing or coating a liquid polyimide component between the two adjacent pattern layers and then curing.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “interlayer insulating layer”, does not depend on its method of production, i.e. “formed by printing or coating a liquid polyimide component between the two adjacent pattern layers and then curing”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Tago et al. (US PG. Pub. 2017/0156214) discloses a component-embedded substrate.
 	Asami et al. (US Patent 8263871) discloses a mount board and semiconductor module.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847